J-S05028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

DAVID W. DANIELS, JR.,

                            Appellant                 No. 603 MDA 2015


               Appeal from the Order Entered February 25, 2015
               In the Court of Common Pleas of Bradford County
              Criminal Division at No(s): CP-08-CR-0000811-2014


BEFORE: BENDER, P.J.E., SHOGAN, and PLATT,* JJ.

MEMORANDUM BY SHOGAN, J.:                             FILED APRIL 07, 2016

       Appellant, David W. Daniels, Jr., appeals from the order entered

February 25, 2015, denying his motion to dismiss pursuant to 18 Pa.C.S. §

110.1 After careful review, we reverse.

       The record reflects the following facts. State Police narcotics officers

arranged for a heroin purchase to occur on September 17, 2014, between
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  We note that the order denying Appellant’s motion to dismiss is not a final
order. However, because 18 Pa.C.S. § 110 statutorily “embodies the same
basic purposes as those underlying the double jeopardy clauses, the
interlocutory appealability of double jeopardy claims has been applied to
claims based on Section 110.” Commonwealth v. Bracalielly, 658 A.2d
755, 759-760 (Pa. 1995). Therefore, we may properly consider this appeal.
Commonwealth v. M.D.P., 831 A.2d 714, 717 n.1 (Pa. Super. 2003).
J-S05028-16


Appellant and a confidential informant (“CI”).   In anticipation of the pre-

arranged buy, state troopers contacted officers from the Towanda Borough

Police Department. Troopers advised Towanda Borough officers of the pre-

arranged buy involving Appellant and informed Towanda Borough officers

that Appellant would be operating a vehicle with a suspended license. State

troopers requested that Towanda Borough officers stop Appellant following

the pre-arranged buy, purportedly on the basis of the driving-under-

suspension violation.

      Following the pre-arranged heroin buy, a trooper followed Appellant to

a local mini market and called the Towanda Borough officers to advise them

of Appellant’s location. Towanda Borough officers proceeded to Appellant’s

location and stopped Appellant.    Appellant was charged with driving under

suspension DUI-related, possession of a controlled substance, possession of

drug paraphernalia, and required financial responsibility.    A preliminary

hearing on these charges was held on September 24, 2014.         A plea was

negotiated in which Appellant pled guilty to possession of drug paraphernalia

and driving under suspension; the remaining charges were dismissed.

Pursuant to the plea agreement, Appellant was sentenced on September 24,

2014, to sixty days of incarceration.

      Approximately one month later, on October 21, 2014, Trooper Michael

Adams filed a complaint charging Appellant with delivery of a controlled

substance, criminal use of a communication facility, and driving under


                                        -2-
J-S05028-16


suspension DUI-related based on the events of September 17, 2014.

Appellant filed a motion to dismiss pursuant to 18 Pa.C.S. § 110. A hearing

was held on January 23, 2015. Following the hearing, the trial court denied

Appellant’s motion. This timely appeal followed.2

       Appellant presents the following issues for our review:

       I.   Whether the compulsory joinder rule prohibits the instant
       prosecution?

              A.    Was the instant offense part of the same
              criminal episode as the offense to which [Appellant]
              previously entered a plea of guilty?

              B.     Was the appropriate prosecuting officer aware
              of the instant charges at the time of resolution of the
              prior charges?

Appellant’s Brief at 4 (full capitalization omitted).



____________________________________________


2
  The trial court issued an order on February 25, 2015, denying Appellant’s
motion to dismiss. However, the docket indicates that the order was not
mailed to counsel until March 25, 2015. The thirty-day appeal period begins
when the clerk of courts mails or delivers copies of the order to the parties in
all criminal cases, excluding the imposition of sentence without the filing of
post-sentence motions.       See Pa.R.A.P. 903(a) (“Except as otherwise
prescribed by this rule, the notice of appeal . . . shall be filed within 30 days
after the entry of the order from which the appeal is taken”); Pa.R.A.P.
108(a)(1) (“the day of entry shall be the day the clerk of the court or the
office of the government unit mails or delivers copies of the order to the
parties”); see also Commonwealth v. Jerman, 762 A.2d 366, 368 (Pa.
Super. 2000) (“In a criminal case, the date of entry of an order is the date
the clerk of courts enters the order on the docket, furnishes a copy of the
order to the parties, and records the time and manner of notice on the
docket”). Because the appeal was filed within thirty days of March 25, 2015,
the date the order was mailed by the clerk of courts, the appeal is timely.



                                           -3-
J-S05028-16


     We set forth our well-settled standard of review: “An appeal grounded

in double jeopardy raises a question of constitutional law.     This [C]ourt’s

scope of review in making a determination on a question of law is, as

always, plenary.   As with all questions of law, the appellate standard of

review is de novo….” Commonwealth v. Vargas, 947 A.2d 777, 780 (Pa.

Super. 2008) (citations and quotations omitted); see also Commonwealth

v. Simmer, 814 A.2d 696, 698 (Pa. Super. 2002) (Our review is plenary

when the issue is whether the compulsory joinder rule, 18 Pa.C.S. § 110,

bars cases.)

     “The compulsory joinder statute [18 Pa.C.S. § 110,] is a legislative

mandate that a subsequent prosecution for a violation of a provision of a

statute that is different from a former prosecution, or is based on different

facts, will be barred in certain circumstances.” Commonwealth v. Fithian,

961 A.2d 66, 71 (Pa. 2008). Section 110 provides, in relevant part:

     § 110. When prosecution barred by former prosecution for
     different offense

     Although a prosecution is for a violation of a different provision
     of the statutes than a former prosecution or is based on different
     facts, it is barred by such former prosecution under the following
     circumstances:

     (1) The former prosecution resulted in an acquittal or in a
     conviction as defined in section 109 of this title (relating to when
     prosecution barred by former prosecution for same offense) and
     the subsequent prosecution is for:

           (i) any offense of which the defendant could have
           been convicted on the first prosecution;


                                    -4-
J-S05028-16


            (ii) any offense based on the same conduct or arising
            from the same criminal episode, if such offense was
            known to the appropriate prosecuting officer at the
            time of commencement of the first trial and occurred
            within the same judicial district as the former
            prosecution unless the court ordered a separate trial
            of the charge of such offense; or

            (iii) the same conduct, unless:

                    (A) the offense of which the defendant
                    was formerly convicted or acquitted and
                    the offense for which he is subsequently
                    prosecuted each requires proof of a fact
                    not required by the other and the law
                    defining each of such offenses is
                    intended to prevent a substantially
                    different harm or evil; or

                    (B) the second offense was           not
                    consummated when the former         trial
                    began.

18 Pa.C.S. § 110.

      As explained by our Supreme Court:

      The compulsory joinder rule bars a subsequent prosecution if
      each prong of the following test is met:          (1) the former
      prosecution resulted in an acquittal or conviction; (2) the current
      prosecution was based on the same criminal conduct or arose
      from the same criminal episode; (3) the prosecutor in the
      subsequent trial was aware of the charges before the first trial;
      and (4) all charges were within the same judicial district as the
      former prosecution.

Commonwealth v. Nolan, 855 A.2d 834, 839 (Pa. 2004) (footnote and

citations omitted).

      Our Supreme Court has further stated:

      [18 Pa.C.S. § 110] reflects Pennsylvania’s compulsory joinder
      rule, which is designed to protect a defendant’s double-jeopardy

                                     -5-
J-S05028-16


      interests where the Commonwealth initially declines to prosecute
      him for the present offense, electing to proceed on different
      charges stemming from the same criminal episode.

Commonwealth v. Laird, 988 A.2d 618, 628 (Pa. 2010) (citations

omitted).

      The purpose behind Section 110 is two-fold.        “First, it protects a

defendant from the governmental harassment of being subjected to

successive trials for offenses stemming from the same criminal episode.

Secondly, the rule assures finality without unduly burdening the judicial

process by repetitious litigation.” Commonwealth v. Failor, 770 A.2d 310,

313 (Pa. 2001).

      Here, the parties do not dispute that elements one and four of the

four-prong test set forth in Nolan are met. As noted, Appellant pled guilty

to charges related to the traffic stop by Towanda Borough officers. A guilty

plea constitutes a conviction for purposes of pursuing further prosecution

pursuant to 18 Pa.C.S. § 110.    Commonwealth v. Bracalielly, 658 A.2d
755, 760 (Pa. 1995). Thus, the first element is satisfied. Additionally, the

current charges and the former charges are within the jurisdiction of a single

court as required by the fourth prong. Accordingly, we agree that elements

one and four have been met.

      Appellant posits that the second and third elements are also met and

therefore, the compulsory joinder rule applies. Appellant first argues that a

single criminal episode exists in this case because the charges are logically


                                    -6-
J-S05028-16


and temporally related and share common issues of law and fact.

Appellant’s Brief at 11. Appellant contends that the charges are intertwined,

and the charges disposed of previously, as related to the stop by Towanda

Borough police, are a subset of the criminal episode as outlined in the

instant complaint. Id. at 11-12.

     The seminal decision discussing the term “same criminal episode” is

Commonwealth v. Hude, 458 A.2d 177 (Pa. 1983). Our Supreme Court

summarized that holding as follows:

           In Hude, the defendant (Hude) was arrested and charged
     with twenty counts of possession and delivery of marijuana and
     one count of corruption of a minor. These charges arose from a
     series of sales to the same individual which allegedly occurred
     between October 1974 and January 1975. After nine possession
     and delivery counts were dismissed, the Commonwealth brought
     Hude to trial on three of the remaining possession and delivery
     charges and the corruption of a minor charge.        Hude was
     acquitted. The Commonwealth then brought Hude to trial on the
     remaining eight possession and delivery charges.

          We held that these remaining eight charges arose from
     conduct which formed part of the same criminal episode as the
     conduct on which the initial three possession and delivery
     charges were based. Therefore, we concluded that the Section
     110 barred the second attempt at prosecution and quashed the
     subsequent indictments. We reasoned:

           [t]o interpret the “single criminal episode” test in
           such a manner as to permit successive trials for each
           of the alleged transactions would clearly be offensive
           to the prohibition against successive prosecutions as
           well as an unjustifiable expenditure of judicial
           resources. The interpretation of the term “single
           criminal episode” must not be approached from a
           hypertechnical and rigid perspective which defeats
           the purposes for which it was created. Thus, where a
           number of charges are logically and/or temporally

                                      -7-
J-S05028-16


            related and share common issues of law and fact, a
            single criminal episode exists, and separate trials
            would involve substantial duplication and waste of
            judicial resources.      In such cases, failure to
            consolidate will bar successive prosecutions.

      Hude [500 Pa.] at 494, 458 A.2d at 183.

Bracalielly, 658 A.2d at 761.      “In Hude, both prosecutions contained a

substantial duplication of issues of fact and law, which not only forced a

defendant to ‘run the gauntlet’ repeated times and confront the ‘awesome

resources of the state’ successively, but also sanctioned ‘an unjustifiable

expenditure of judicial resources.’” Nolan, 855 A.2d at 839 (quoting Hude,
458 A.2d at 180, 183).

      Thus, to determine whether various acts constitute a single criminal

episode warranting compulsory joinder, a court must consider two factors:

1) the logical relationship between the acts; and 2) the temporal relationship

between the acts.    Commonwealth v. Spotz, 759 A.2d 1280, 1285 (Pa.

2000). In ascertaining whether a number of statutory offenses are “logically

related” to one another, the court should initially inquire as to whether there

is a substantial duplication of factual, and/or legal issues presented by the

offenses. Commonwealth v. M.D.P., 831 A.2d 714, 718-719 (Pa. Super.

2003).

      If there is duplication, then the offenses are logically related and
      must be prosecuted at one trial.         The mere fact that the
      additional statutory offenses involve additional issues of law or
      fact is not sufficient to create a separate criminal episode since
      the logical relationship test does not require ‘an absolute identity
      of factual backgrounds.’

                                     -8-
J-S05028-16



                                     ***

     The temporal relationship between criminal acts will be a factor
     which frequently determines whether the acts are ‘logically
     related.’ However, the definition of a ‘single criminal episode’
     should not be limited to acts which are immediately connected in
     time.... ‘Transaction’ is a word of flexible meaning. It may
     comprehend a series of many occurrences, depending not so
     much upon the immediateness of their connection as upon their
     logical relationship.

Commonwealth v. Hunter, 768 A.2d 1136, 1140-1141 (Pa. Super. 2001)

(quoting Hude, 458 A.2d at 182-183).

     “[T]he inquiry as to whether a series of criminal acts constitutes a

single criminal episode is fact dependent.” Bracalielly, 658 A.2d at 757.

Furthermore, the single criminal episode analysis essentially considers the

totality of the circumstances. M.D.P., 831 A.2d at 719 n.3.

     With the preceding tenets in mind, we consider the facts of the case

currently before us. Officer Ryan Edsell, a police officer with the Towanda

Borough Police Department, provided the following testimony at the hearing

on Appellant’s motion to dismiss:

     [Commonwealth]:        Calling your attention to September
     seventeen, twenty-fourteen, were you working that day?

     [Officer Edsell]:   Yes, sir.

     [Commonwealth]:           In uniform?

     [Officer Edsell]:   Yes, sir.

     [Commonwealth]:           In a marked vehicle?

     [Officer Edsell]:   Yes, sir.

                                     -9-
J-S05028-16



     [Commonwealth]:            And were you on patrol that day?

     [Officer Edsell]:   Yes.

     [Commonwealth]:        And at some point in time, did you
     receive some information regarding [Appellant]?

     [Officer Edsell]: Yes, I was told that he would be in town. And
     – I was informed by Detective Ogden [from Towanda Borough
     Police Department] that he was to be in town, and that they, he
     and a [state] trooper were planning an operation with him.

     [Commonwealth]:          Okay, and at any point, did you go make
     an effort to find [Appellant]?

     [Officer Edsell]: I patrolled the area that he was suspected to
     be in, knowing that he was not a licensed driver in the state of
     Pennsylvania.

     [Commonwealth]:            Okay, and did you find him in that area
     you were looking?

     [Officer Edsell]: No, I found him in a separate area, uh, the
     Dandy [mini-mart] on Main Street.

     [Commonwealth]:            And how did you come to be around the
     Dandy?

     [Officer Edsell]: I had not heard from Detective Ogden or
     Trooper Hutchison if they were successful in the buy, so I broke
     off and resumed patrol.

N.T., 1/23/15, at 2-3.

     On cross-examination, Officer Edsell further explained the sequence of

events as follows:

     [Appellant’s counsel]: Officer Edsell, the conversation that led
     you to be aware that [Appellant] would be present in Towanda
     Borough, that came to you from Trooper Ogden, or –




                                     - 10 -
J-S05028-16


     [Officer Edsell]: It came to me from Officer Bellows who had
     heard it from Detective Ogden.

     [Appellant’s counsel]: All right. And you were made aware that
     there was the possibility of a drug transaction with [Appellant] in
     the borough.

     [Officer Edsell]:   Yes, ma’am.

     [Appellant’s Counsel]: And I’m assuming that they didn’t want
     you to stop him before he made that transaction, is that correct?

     [Officer Edsell]: I would assume so. I didn’t know when the
     transaction was occurring exactly though.

                                       ***

     [Appellant’s counsel]: And you knew obviously at [the time of
     the traffic stop] that the State Police had set up an informant
     buy from [Appellant]?

     [Officer Edsell]:   I knew they had attempted to, yes.

     [Appellant’s counsel]:   All right.

     [Officer Edsell]:   That they were trying to.

     [Appellant’s counsel]: And this was within a few minutes of the
     time that this transaction was supposed to have taken place. Is
     that correct?

     [Officer Edsell]: From the time that I was told the transaction
     was supposed to happen, - to the traffic stop, - it was more than
     thirty minutes.

     [Appellant’s counsel]: And when – the traffic stop took place,
     you were particularly concerned about finding any controlled
     substances, is that correct?

     [Officer Edsell]: Uh, yeah, that’s common to be searching for
     controlled substances.




                                     - 11 -
J-S05028-16


     [Appellant’s counsel]: All right. And you knew already that day
     that there was some question about whether [Appellant] would
     be in town to sell drugs?

     [Officer Edsell]:   Yes.

     [Appellant’s counsel]: And in fact, when you, when you made
     the stop, is that when you called Officer Hennessey?

     [Officer Edsell]: No, it was after the search, I had contacted
     Officer Hennessey. After I found other substances.

N.T., 1/23/15, at 7-8, 11-12.

     Officer Edsell also explained that during the traffic stop, he seized

money from Appellant. N.T., 1/23/15, at 13. At the time of the preliminary

hearing on the charges related to the traffic stop, Appellant requested the

return of his money.     Id. at 14.   Officer Edsell advised Appellant that his

money would not be returned due to a state police investigation. Id. Officer

Edsell provided the following testimony regarding the seized money:

     [Appellant’s Counsel]: And do you recall [Appellant] asking you
     whether he could have that money back?

     [Officer Edsell]:   Yes.

     [Appellant’s Counsel]: And you told him he couldn’t, is that
     correct?

     [Officer Edsell]: I told him the State Police had an investigation
     or somethin’ on it. I don’t remember my exact words.

     [Appellant’s Counsel]: All right.

     [Officer Edsell]: I said yes, at the time, he couldn’t, because
     due to an investigation.

     [Appellant’s Counsel]: So at the time of the preliminary
     hearing, you knew that the money was related to the


                                      - 12 -
J-S05028-16


     investigation of the traffic stop, of the sale of the controlled
     substance?

     [Officer Edsell]:   I assumed it was related, yes.

     [Appellant’s Counsel]: And in fact, when you seized it, you
     assumed that it was related to that transaction, is that correct?

     [Officer Edsell]: Possibly. I didn’t know if the transaction had
     occurred or not, though. So I don’t –

     [Appellant’s Counsel]: But when you –

     [Officer Edsell]:   I wasn’t a hundred percent sure, ma’am.

     [Appellant’s Counsel]: But when you saw three hundred and
     eighty dollars, it certainly made you suspicious –

     [Officer Edsell]:   - it’s safe to assume that, yes.

     [Appellant’s Cousnel]: Thank you. Had you, after seizing that
     money, you told the State Police that you’d seized it, is that
     correct?

     [Officer Edsell]: Uh, I think they had contacted me and asked
     me if I had recovered any money.

     [Appellant’s Counsel]: And that was prior to the preliminary
     hearing on September twenty-four?

     [Officer Edsell]:   Yes.

     [Appellant’s Counsel]: And they told you not to release it, is
     that correct?

     [Officer Edsell]: Correct. They either, custody was transferred,
     or we didn’t release it. I’m not sure, I’m not the evidence
     custodian. But, yes.

N.T., 1/23/15, at 14-15.

     Pennsylvania State Police Trooper Michael R. Adams also testified at

the hearing.   N.T., 1/23/15, at 16.      Trooper Adams testified that in his

                                     - 13 -
J-S05028-16


capacity as a narcotics officer, he conducted an investigation involving

Appellant on September 17, 2014.           Id.   Trooper Adams provided the

following testimony regarding the arranged heroin purchase involving

Appellant:

     [Commonwealth]:        Now, what was              the   nature   of   the
     investigation on September seventeenth?

     [Trooper Adams]:        It was involving a Heroin purchase.

     [Commonwealth]:         And was that through an undercover
     trooper or – a confidential informant? Or –

     [Trooper Adams]:        It was through a confidential informant.

     [Commonwealth]:         Okay. And was Towanda Borough Police
     involved in that transaction?

     [Trooper Adams]:        They    were        not    involved      in   the
     transaction, itself.

     [Commonwealth]:         And did you make any contact with
     Towanda Borough Police prior to setting up this transaction with
     the CI and [Appellant]?

     [Trooper Adams]:        Yes, I did.

     [Commonwealth]:         And why did you do that?

     [Trooper Adams]:        Because the individual was suspended
     for DUI purposes.

     [Commonwealth]:         And what was your concern in that
     regard?

     [Trooper Adams]:         Well, I didn’t, - obviously, the individual
     wasn’t supposed to be driving, so uh, - if they happened to see
     him, to conduct a traffic stop on him.

     [Commonwealth]:         Okay. So was this conversation before
     your CI transaction or after the transaction?

                                    - 14 -
J-S05028-16



     [Trooper Adams]:        It was before the transaction.

                                     ***

     [Commonwealth]:        And after the transaction was over, did
     you have any further contact with Towanda Borough?

     [Trooper Adams]:        I believe I did later on. I believe I made
     contact with Detective Ogden and Officer Bellows.

     [Commonwealth]:        Okay. And what was the purpose of the
     having contact with them after the transaction?

     [Trooper Adams]:        Uh, to see if they were able to make the
     traffic stop on him. I was able to learn that they did.

     [Commonwealth]:         Now, are you familiar with the term buy
     bust?

     [Trooper Adams]:        Yes, I am.

     [Commonwealth]:         Was there any intention of doing that on
     this occasion?

     [Trooper Adams]:        No, there was not.

     [Commonwealth]:        And, so why did you want Towanda
     Borough to stop him, or –

     [Trooper Adams]:       The sole purpose was because the
     individual was suspended for DUI purposes, he shouldn’t be
     driving on the roadway. So that was the only reason why I
     contacted Detective Ogden that day, because I knew he was
     going to be in the borough, and that I knew that the Borough
     police officers had had contact with him before, knew who he
     was.

     [Commonwealth]:         Well, did you have a legal concern about
     him driving if you knew he was under suspension?

     [Trooper Adams]:        A legal concern?

     [Commonwealth]:         Yeah.

                                     - 15 -
J-S05028-16



     [Trooper Adams]:      Well, sure, yeah. I mean, if he went out
     and – after the transaction and then got into an accident,
     y’know, obviously that wouldn’t have looked too good for me
     that I allowed this.

     [Commonwealth]:         Now, did you, after [Appellant] left the
     area, that – well, go back, - did you have another trooper
     involved with you as far as the CI buy?

     [Trooper Adams]:       Yeah, - yes, my          partner       Trooper
     Hutchison, who’s a narcotic officer, as well.

     [Commonwealth]:        And after the transaction was over, what
     did the two of you do?

     [Trooper Adams]:       It was my case, so what I did was follow
     the informant to a pre-determined location where I met with the
     informant, while Trooper Hutchison followed [Appellant].

     [Commonwealth]:        What was       the   purpose   of      Trooper
     Hutchison following [Appellant]?

     [Trooper Adams]:        Uh, to see where he would go, to see if
     he was going to meet with any other individuals. Sometimes we
     follow the individual to see if they meet with, - possibly their
     supplier, to pay that individual. See where they reside on
     occasion.

     [Commonwealth]:         And when did you become aware that
     Officer Edsell made a stop of [Appellant]?

     [Trooper Adams]:     I don’t recall. It was sometime after I
     had met with the informant after the transaction is when I
     learned of it.

                                    ***

     [Commonwealth]:        You filed charges October twenty-first, is
     that correct? Or –

     [Trooper Adams]:       Yes, I believe that is correct, yes.




                                  - 16 -
J-S05028-16


     [Commonwealth]:        Was there ever any intention of filing the
     charge on the day of the buy?

     [Trooper Adams]:        There was not. And my reasoning for
     that is if I file the charges that day immediately after the
     transaction, [Appellant] would’ve known who the informant was.
     This particular informant had other investigations on-going with
     me, and at that point, I didn’t want to compromise those
     investigations.

N.T., 1/23/15, at 17-20.

     On cross-examination, Trooper Adams explained further:

     [Appellant’s Counsel]: Trooper Adams, you knew that a stop of
     [Appellant] may in fact yield evidence of the transaction. Is that
     correct?

     [Trooper Adams]:        Uh, it’s a possibility, yeah, I assumed
     that.

     [Appellant’s Counsel]: Whether he was stopped on his way to
     the transaction or after the transaction?

     [Trooper Adams]:        Yes, ma’am.

     [Appellant’s Counsel]: Okay, so if he was stopped on the way to
     the transaction, you might find the drugs, is that correct? The
     officer might find the drugs?

     [Trooper Adams]:        Correct.

     [Appellant’s Counsel]: And if he        was   found    after   the
     transaction, might find the money?

     [Trooper Adams]:        Correct.

     [Appellant’s counsel]: And you know that when there was, you
     were, you were the investigating officer in this case, correct?

     [Trooper Adams]:        Yes.




                                    - 17 -
J-S05028-16


     [Appellant’s Counsel]: And so it was your decision, along with
     Trooper Hutchison, to make contact with Towanda Borough to let
     them know what was going on. Is that correct?

     [Trooper Adams]:         Yes, ma’am.

     [Appellant’s Counsel]: And it was your decision to let them
     know that [Appellant] would be driving without a license, is that
     correct?

     [Trooper Adams]:         Yes.

     [Appellant’s counsel]: And that didn’t, your concern about his
     driving without a license, didn’t stop you from setting up a
     transaction with him, knowing he would drive to it.

     [Trooper Adams]:         Excuse me?

     [Appellant’s Counsel]: That concern didn’t stop you from setting
     up the transaction.

     [Trooper Adams]:         Correct.

     [Appellant’s counsel]: And in fact, you were aware that day
     that he had been stopped, is that correct?

     [Trooper Adams]:         Yes, I had learned about it later in the
     day. Yes.

     [Appellant’s counsel]: And you were aware of the fact that day,
     that he had been placed under arrest.

     [Trooper Adams]:         Correct.

     [Appellant’s counsel]:   And that his car had been searched.

     [Trooper Adams]:         And that money had been seized.

     [Appellant’s counsel]: And you asked that day that, you asked
     Towanda to check the serial numbers on that money?

     [Trooper Adams]:         Correct.




                                     - 18 -
J-S05028-16


     [Appellant’s counsel]: And you asked that, I don’t know, has
     that money been transferred to evidence at the State Police
     barracks?

     [Trooper Adams]:        It has not yet.

     [Appellant’s counsel]: But you were made aware back on the
     day of this transaction, that the seized money was in fact found?

     [Trooper Adams]:        Correct.

     [Appellant’s counsel]: And you were aware also that drug
     paraphernalia was found.

     [Trooper Adams]:        Yes.

                                     ***

     [Appellant’s Counsel]: And another piece of evidence that would
     help support your claim would be recovery of money that was
     used in the transaction, that you knew was used in the
     transaction?

     [Trooper Adams]:        Correct.

                                     ***

     [Appellant’s counsel]: . . . The, the drug transaction, the fact
     that the drug transaction was going to take place was discussed
     with Towanda police?

     [Trooper Adams]:       My conversation with Detective Ogden
     that day was simply, [Appellant] is coming into town, I don’t
     know whether he’s alone or if he’s going to be with somebody
     else, probably driving a silver Saturn, and we’re going to be
     doing a drug transaction for Heroin on Second Street. He’s DUI-
     suspended, if your guys happen to see him, stop him. I didn’t
     specify whether – stop him on the way in town, stop him on the
     way out of town. Simply if they see [Appellant] driving down the
     roadway to stop him.

     [Appellant’s counsel]: And Trooper Hutchison, in fact, according
     to the affidavit of probable cause made Officer Edsell and Officer
     Bellows aware of [Appellant’s] location, is that correct?

                                    - 19 -
J-S05028-16



     [Trooper Adams]:        Yes, he had called Mr., or excuse me,
     Officer Bellows, and told him that he was currently at the Dandy
     Mini Mart. Now, I don’t know whether Officer Edsell was already,
     had eyes on uh - [Appellant], or not. I have no idea.

     [Appellant’s counsel]: And in fact, - but you put in your report
     and I think, in your affidavit of probable cause, Trooper
     Hutchison made contact with Officer Edsell and Brian Bellows
     and advised them of [Appellant’s] location. Is that correct?

     [Trooper Adams]:        Correct. Yes.

     [Appellant’s counsel]: And in your affidavit of probable cause,
     you indicated that [Appellant] was stopped by Towanda PD, and
     that it led to them locating and seizing prescription medication,
     drug paraphernalia, along with some of the currency. Is that
     correct?

     [Trooper Adams]:        Yes, ma’am.

     [Appellant’s counsel]: And so – Towanda Borough was made
     aware that that was in fact the currency involved in the, in the
     transaction, is that correct?

     [Trooper Adams]:        I don’t recall if I ever called them back.
     I asked them to photo-copy the money and fax it to me. I don’t
     remember if I called them back that evening and told them, that
     that was the currency used. At some point I did tell them.

N.T., 1/23/15, at 21-26.

     Relevant to this analysis is the affidavit of probable cause filed by

Trooper Adams in support of the subsequent criminal complaint and

corresponding arrest warrant.   The affidavit of probable cause included a

detailed description of the pre-arranged heroin purchase with the CI.

Affidavit of Probable Cause, 10/21/14, at 1. The affidavit also included the

following information:


                                   - 20 -
J-S05028-16


             Trooper Hutchison was able to follow [Appellant], who was
      the lone occupant of the Saturn, from Elizabeth Street to the
      Dandy Mini Mart along Main Street in Towanda Borough. Prior to
      the deal, we made contact with Towanda Boro. P.D. Det. Al
      Ogden about possibly doing a drug transaction with [Appellant]
      today in the Borough. We also advised Ogden that [Appellant’s]
      driving privileges were suspended and if they observed him to
      traffic stop him. Trooper Hutchison made contact with Officer
      Ryan Eds[e]ll and Brian Bellows and advised them of
      [Appellant’s] location. [Appellant] was observed meeting with a
      female known to this Department named Shelby Nonnemacher
      before he departed the lot. He was then followed onto Merrill
      Parkway where he was eventually stopped by Towanda Boro.
      P.D. The stop eventually led to them locating and seizing
      prescription medication and paraphernalia along with some of
      this Trooper’s photocopied US currency used for the heroin
      purchase.

Id. at 2.

      Our review of the evidence supports the conclusion that the events of

September 17, 2014, constituted a single criminal episode.      The evidence

reflects that the state police orchestrated the entire episode involving

Appellant.   The state police arranged the heroin purchase and, desiring to

not stop Appellant immediately after the purchase, enlisted the help of the

Towanda Borough police to stop Appellant for a traffic violation after the

controlled buy. After the heroin purchase, a state trooper followed Appellant

and advised Towanda Borough officers of Appellant’s location.         Despite

assertions to the contrary, the evidence reveals that the state police did not

desire to have Appellant stopped by Towanda police solely based on their

legal concern regarding Appellant driving while his license was suspended.

Indeed, Trooper Adams testified that he knew Appellant’s license was

suspended before arranging the heroin purchase. This fact did not deter him

                                    - 21 -
J-S05028-16



from arranging the buy that would likely, and in fact did, cause Appellant to

operate a vehicle without a valid license.

      The evidence suggests that the state police sought to have Appellant

stopped after the controlled buy on the driving under suspension violation so

as not to reveal the identity of the CI, but also to ensure recovery of

evidence.   The stop of Appellant by Towanda Borough police officers,

approximately thirty minutes after the arranged purchase, allowed for

recovery of the marked currency involved in the heroin purchase.             This

evidence was pertinent to the state troopers in making a case against

Appellant for the heroin sale.    As Trooper Adams testified, he called the

Towanda Borough officers inquiring as to the recovery of the marked

currency and requested that they provide him with that evidence.         As the

evidence further reflects, when Appellant inquired as to the return of his

money at the preliminary hearing on the prior charges, Appellant was told

that the money recovered during the stop based on his driving without a

license would not be returned to him, as it was part of an investigation by

the state police.   Thus, it was clear that recovery of the marked currency

was of importance to the state police.

      Moreover,     Trooper   Adams    included   information   from   the   stop

conducted by Towanda Borough officers, and recovery of the marked

currency, in his affidavit of probable cause supporting the heroin-purchase-

related charges against Appellant.        In fact, both criminal informations

charged Appellant with driving under suspension.        Here, the participants,

                                      - 22 -
J-S05028-16



and ultimately witnesses to the various offenses, are the same and they

acted in close concert to apprehend and charge Appellant.

       Thus, the totality of circumstances compels the conclusion that this

was a single criminal episode. The charges in both informations are logically

and temporally related and share common issues of law and fact.

       Additionally, we note that here the separate criminal informations were

not filed at the same time. Accordingly, Appellant was unable to engage in

any procedural maneuvering to improperly obtain the protection of Section

110.   Such “procedural maneuvering” was rejected in Commonwealth v.

Gimbara, 835 A.2d 371 (Pa. Super. 2003). In Gimbara, the defendant was

charged with speeding and driving under a license suspension.             The

defendant simultaneously mailed a guilty plea to the charge of speeding, and

not guilty to the suspension charge, demanding a jury trial.     Prior to this

requested trial date, the defendant moved to disqualify the trial on the

grounds it contravened Section 110 because he already pled guilty to an

offense which arose out of the same criminal episode. This Court rejected

that interpretation of the statute and held that Section 110 may not be used

to shield a defendant from properly initiated prosecutions through such

procedural maneuvering. Id. at 377.

       Here, there is no evidence that Appellant was aware that the second

criminal information would be filed against him five weeks after the incident,

and almost an entire month after he entered into a plea bargain in response

to previous similar charges. Indeed, Appellant was likely surprised to have

                                    - 23 -
J-S05028-16



had a subsequent indictment filed against him related to the events of

September 17, 2014, after he entered a bargained plea to similar charges on

September 24, 2014. As such, it cannot be said that Appellant engaged in

any prohibited procedural maneuvering cautioned against in Gimbara.

Instead, as in Hude, both prosecutions contain a substantial duplication of

issues of fact and law, which will not only force [Appellant] to “run the

gauntlet” repeated times and confront the “awesome resources of the state”

successively, but would also sanction “an unjustifiable expenditure of judicial

resources.” Hude, at 180, 183. As the Supreme Court stated in Hude, in

cases such as this, failure to consolidate these charges will bar successive

prosecutions. Id.

      Having concluded that the second element of the four-pronged test

has been met, we consider the applicability of the third prong.      Appellant

argues that the “appropriate prosecuting officer was aware of the instant

offenses at the time of the first conviction.”       Appellant’s Brief at 15.

Appellant argues that in this case, Officer Edsell was the appropriate

prosecuting officer.   Id.   Because Officer Edsell was aware of all offenses

involved during the espisode with Appellant, Appellant asserts that Officer

Edsell’s awareness was sufficient to meet the third element of the

compulsory joinder rule. Id.

      Conversely, the Commonwealth argues that Officer Edsell had no

authority to consolidate the charges with the state police. Commonwealth’s

Brief at 7. Furthermore, the Commonwealth points out that “Officer Edsell

                                     - 24 -
J-S05028-16



testified that there was no discussion regarding the possible State Police

charges on the date of the preliminary hearing for the charges Officer Edsell

filed. ([citing] N.T. 1-23-15 p.7).” Id.

      Here, the record reflects that the facts supporting the charges included

in the two separate criminal informations were known to all involved officers

on September 17, 2014.         The evidence reveals that the two police

departments worked in close conjunction to apprehend Appellant following

the controlled heroin buy. Based on the evidence of record, we are unable

to conclude that either department was unaware of the entirety of criminal

offenses and potential charges. Furthermore, in detailing the events related

to either criminal information, the facts of the other would have become

known to any prosecuting official.     As noted, Trooper Adams’ affidavit of

probable cause in support of the current charges included facts related to

the pre-arranged heroin purchase; information on the arrangement made

with Towanda Borough officers to stop Appellant; the fact that a trooper

followed Appellant after the pre-arranged buy and advised the Towanda

Borough officers as to Appellant’s location for purposes of the stop;

information on the stop conducted by Towanda Borough officers; and the

fact that the stop by Towanda Borough officers led to the discovery and

seizure of prescription medication and drug paraphernalia, along with

marked currency used in the heroin purchase. Affidavit of Probable Cause,

10/21/14, at 2.




                                     - 25 -
J-S05028-16



      Additionally, although the Commonwealth expounds upon the fact that

Officer Edsell, a Towanda Borough officer, had no authority to consolidate

charges with the State Police, the Commonwealth fails to assert that the

prosecutors in Bradford County did not have pretrial knowledge of the

current charges prior to Appellant’s conviction of the former charges.    We

note that in Bracalielly, 658 A.2d at 760, the Supreme Court found that the

third element was met where the Commonwealth failed to dispute that

prosecutors had pretrial knowledge of pending charges. Id.

      Based on the evidence of record, we are constrained to conclude that

the appropriate prosecuting officer was aware of the criminal conduct, which

is the basis for the current charges, before the commencement of the former

charges.   See Commonwealth v. George, 38 A.3d 893, 898-899 (Pa.

Super. 2012) (in concluding that the prosecutor was aware of subsequent

charges before the commencement of the first trial for purposes of 18

Pa.C.S. § 110 analysis, this Court noted that “the test is not whether [the

a]ppellee could be charged, but whether prosecuting officers knew of the

offense.”) Thus, the third element is also met.

      In summary, we conclude that the subsequent heroin-purchase-related

charges brought against Appellant by the state police, after entry of

Appellant’s initial plea, arose from the same criminal episode because they

were so logically and temporally interrelated that they essentially involved

the same issues of law and fact. We further determine that the appropriate

prosecuting officer was aware of the criminal conduct, which is the subject of

                                    - 26 -
J-S05028-16



the present prosecution, at the time of Appellant’s guilty plea on the former

charges.    Accordingly, 18 Pa.C.S. § 110 was violated by the second

indictment, and Appellant is therefore entitled to relief.

      The trial court’s order is reversed. The indictment currently at issue is

quashed and Appellant is discharged.

      P.J.E. Bender joins the memorandum.

      Judge Platt concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/7/2016




                                     - 27 -